 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTengage in surveillance of union meetings of our employees orcreate the impression that we are engaging in and have engaged in suchsurveillance.WE WILL NOTpromise our employees economic benefits for the purpose ofinducing them not to engage in union activities.WE WILL NOT tell our employees that they maynot engage in union activitieson company property during theirnonworking time.WE WILL NOT in any othermanner interfere with, restrain,or coerce ouremployeesin the rightto self-organization,to form, join,or assistthe above-named or anyother labororganization,to bargaincollectively through repre-sentatives of their own choosing,to engage in concerted activitiesfor the pur-pose of collectivelybargaining or other mutual aid or protection,or to refrainfrom any orall such activities,except to the extentthat such right may bean agreement requiring membership in a labor organization as a condition ofemployment, in conformity with Section 8(a)(3) of the Act.WE WILL offerto the followingemployeesimmediate and full reinstatementto their former or substantiallyequivalent positions,withoutprejudice to theirseniorityand other rights and privileges,and make them whole for any lossof pay they may have suffered by reason of thediscrimination against them:JamesA. SkibinskiDale R LoreeDuaneA. MillerConstance BinfetRobert E. SplaneJerome BinfetAll our employeesare free to become or remain, or to refrain from becoming orremaining,members ofthe above-namedor any otherlabor organizations.WOLVERINESHOE& TANNING CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notifythe above-named employees if presently serving in theArmed Forces of the UnitedStates of theirright to fullreinstatement upon applica-tion in accordance with the SelectiveService Act and the UniversalMilitary Trainingand ServiceAct of1948, as amended,after dischargefrom the Armed Forces.This noticemust remainposted for60 consecutivedays from the date ofposting,and must not be altered, defaced,or covered by any othermaterial.Employeesmay communicatedirectly withthe Board'sRegionalOffice, 500 BookBuilding, 1249WashingtonBoulevard,Detroit,Michigan,Telephone No. 226-3210,if they have any questionsconcerning this notice or compliance with its provisions.Perl Pillow Co.andInternational Union of United Brewery,Flour, Cereal,Soft Drink&DistilleryWorkers of America,AFL-CIO.Case No. 23-CA-1756.April 30, 1965DECISION AND ORDEROn December 22,1964, Trial Examiner Thomas S. Wilson issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the Act, and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth in theattached Trial Examiner's Decision.Thereafter, the Respondent filedexceptionsto the Decision and a supporting brief, and counsel for theGeneral Counsel filed a brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board has152 NLRB No. 20. PERLPILLOW CO.333delegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and for reasons set forth below has decided to dismiss thecomplaint in its entirety.As described more fully in the Trial Examiner's Decision, on Febru-ary 26, 1964, a meeting was held by the Union. At this meeting, 28 ofthe 29 employees attending signed union application cards.The dayafter the union meeting, according to the credited testimony ofemployee George Brown, who had attended the meeting, Plant Man-ager Arthur Schwartz questioned Brown about whether there hadbeen a union meeting the prior evening; how many people were there;why certain people were invited and others were not; whether a whiteunion representative was there.Brown denied that there had been a"union meeting" saying that there had been a "surprise party" for anemployee.The afternoon of February 27, the same day as Schwartz'conversation with Brown, Respondent laid off 11 employees, all ofwhom had attended the union meeting the preceding night and hadsigned union cards.Thus, the only evidence on the record regarding union activities bythe discharged employees consisted of their attending a union meetingand signing union cards the night prior to their discharges.And theonly evidence relied on by the Trial Examiner to show Respondent'sknowledge of these activities was Arthur Schwartz' interrogation ofemployee George Brown, who denied and did not reveal that any unionmeeting had been held. Finally, except for the February 27 conversa-tion between Arthur Schwartz and George Brown, the record hereincontains no evidence of union animus by the Respondent.On these facts, the Trial Examiner found that the Respondentunlawfully discharged 10 employees 1 because they had each attendedthe union meeting the evening before and in order to discourage unionmembership and activities among its employees. Contrary to the TrialExaminer, we find merit in the Respondent's contention that the lay-offs were made necessary by the excessive inventory creating a shortageof warehouse space as a result of the lack of sales in the outdoor padline.The record shows that on January 20, 1964, following the House-wares Show in Chicago, the confirmed sales orders of the outdoor padline proved disappointing; and through January and February 1964,the warehouse problem of taking care of raw materials for the outdoor1 The 11th employee was not named in the complaint. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDpadsplus the excessive inventory of finished pads became extremelyacute.Because ofthe lack of orders and the excessive inventory deter-mined by the January 31 physical inventory, management gave ArthurSchwartz orders on February 19 to lay off employees on February 21,but he was toldat a meetingon the same day to hold off as Respondentwas hopeful of obtaining a large order.About noon on February 27,the sales representative called in that the order would be indefinitelypostponed, and Respondent proceeded with contemplated layoff.According to uncontradicted testimony by Respondent, the decision to,lay off and the selection of employees to be laid off was made 1 weekprior to the union meeting. In light of this evidence establishingeconomicjustification for the layoff, we do not believe the GeneralCounsel established a preponderance of the evidence on the record as.a whole that Respondent's layoff was discriminatorily motivated.We alsodisagreewith the Trial Examiner that Respondent inter-feredwith, restrained, or coerced employees in the exercise of rights,guaranteedby Section 7 of the ActJby threatening on July 8; 1964, todischarge any employee who engaged in a slowdown, and further con-clude that the interrogation of George Brown on February 27 doesnot warranta remedialorder.Accordingly, we shall dismiss the.complaint.[The Boarddismissedthe complaint.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon charges duly filed on February 28, 1964, and amended on April 8, 1964,by International Union of United Brewery, Flour, Cereal, Soft Drink & DistilleryWorkers of America, AFL-CIO, hereinafter called the Union, the General Counselof the National Labor Relations Board, hereinafter called the General Counsel 1 andthe Board,respectively,by the Regional Director for Region 23 (Houston,Texas),issued its complaint dated April 13, 1964, against Perl Pillow Co.,herein called theRespondent.The complaint alleged that Respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section8(a)(1)and (3) and Section 2(6) and (7) of the Labor Management Relations Act, 1947,as amended,herein called the Act.Copies of the charges,complaint,and noticeof hearing thereon were duly served upon Respondent and the Union.Respondent duly filed an answer admitting certain allegations of the complaintbut denying the commission of any unfair labor practices.Pursuant to notice a hearing thereon was held before Trial Examiner Thomas S.Wilson at Houston,Texas, on July 20, 21,and 22, 1964..All parties appeared at thehearing, were represented by counsel,and were afforded full opportunity to be heard,to produce,examine and cross-examine witnesses,to introduce evidence material andpertinent to the issues,and were advised of their right to argue orally upon the recordand to file briefs and purposed findings and conclusions or both. Short oral argu-ment was heard at the conclusion of the hearing. Briefs were received from GeneralCounsel and Respondent on August 21, 1964.Upon the entirerecord in the case, and from my observation of the witnesses,Imake the following:1This term specifically includes the attorney appearing for the General Counsel at thehearing PERL PILLOW CO.FINDINGS OF FACT1.BUSINESS OF RESPONDENT335Per] Pillow Co.is now and has been at all times material herein a Texas corpora-tion with its principal plant and office located at Houston, Texas,where it is engagedin the manufacture,sale, and distribution of various types of pillows,cushions, andpads.During the past 12 months,which period is representative of all times mate-rial herein,Respondent,in the course and conduct of its business operations, soldand shipped pillows, cushions,and pads valued in excess of $50,000 from its Houston,Texas, plant directly to points and places in States other than the State of Texas.The complaint alleged, the answer admitted,and I find that Respondent is engagedin commerce within the meaning of the Act.II.THE UNIONINVOLVEDInternationalUnion of United Brewery, Flour,Cereal, Soft Drink & DistilleryWorkers of America,AFL-CIO, is,and has been at all times material herein, alabor organization admitting to membership employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. The factsAbout the middle of January 1964,2 Mary Samuel,Ruby Burrell,and GeorgeBrown,all employees of Respondent,began talking about getting a union to representthe Respondent's employees.As a result of these conversations Brown telephonedthe union hall and suggested to a secretary there that the Union attempt to organizeRespondent's plant.As a result thereof Lynn Wells, an organizer,and several other organizers fromother unions appeared at Respondent's parking lot on January 28 where they placedunion literature and designation cards on the windshields on some of the automobilesparked therein.During the afternoon break, about 2 30 p.m., Mary Samuel looked out the windowat the suggestion of employee Ruby Barras and saw Respondent's production manager,Arthur Schwartz,removing some material from the windshields of some of theparked automobiles.Samuel was unable to identify what Schwartz was removingfrom said automobiles whose owners she did not know.3When Samuel reached her car after work that evening, she found the union litera-ture and union application caid on the windshield of her car.That evening she filledout the application card and mailed it back to the Union.About February 8, at the request of Wells, Samuel visited him at his office wherehe told her about the methods and procedures of organizing a plant.On February 13, Samuel accompanied by employees Sally Green,Eugene Doss,and Ruby Bogany met with Wells at a tavern nearby Respondent's plant where Wellsagain explained the organizing procedures.Right after work, about 5 p.m. on February 26, Wells met with a group of 29employees4at the home of Theresa Guidry located in the Pleasantville section of thecity of Houston where he was once again explaining the organizational procedureswhen one of the group noticed employees Ruby Barras and Marie Wright driving pastthe house several times and finally parking the automobile nearby from which pointthe house could be kept under surveillance.Those in attendance,believing thatBarras and Wright were "company stooges," became apprehensive about their jobsand so it was determined that they would all sign union application cards that after-noon in order to give them as much protection as possible.All those attending,exceptMaymie Jones who had to leave the meeting early, signed union applicationcards.Jones executed hers the following morning. Following the meeting several ofthe women present got employee friends of theirs in the neighborhood to sign similarauthorization cards.2 All dates herein now are in the year 1964 unless otherwise noted.i Schwartz denied having removed anything from any automobile.Barras did not testify.4Those present were Theresa Guidry,SallyGreen,Mary Jo Brown,A C Ward,Katherine Warren,Florence Hudson,AliceWilliams,BillieHickey,James Birklett, EarlBrown,Rosa Lee Brown,George Brown,Maymie Jones,ElizabethWalker,Mary Jackson,Pepe Ramos,Rhuvermon Thompson,Gladys Caudle, Shirley Glenn,Mary Samuel, RubyBogany, Isiah Washington,Oral Lee Washington, Myrtle Cornett,Eugene Doss, AljurittaKyles,Annie Jean George,Frances Atkins,and Riley Copper 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDEarly the next morning, February 27, Schwartz, plant manager, appeared at thebandsaw where George Brown was working and, after remarking that Brown was a"lucky boy," inquired if there had not been a union meeting in Pleasantville the pre-vious evening.Brown denied that there had been a "union meeting," saying thatthere had been a "surprise party" for an employee. Schwartz stated that he was goingto show Brown "how green the cabbage has got" and then stated that there were toomany persons watching and for Brown to pretend that he was going to use the tele-phone in the warehouse and to meet Schwartz there in about 15 minutes.As ordered, Brown met Schwartz in the warehouse where Schwartz again asked ifthere had not been a union meeting in Pleasantville the evening before. Brown againanswered that it was a surprise party for an employee. Schwartz then wanted to knowif there had not been a white union representative present. Brown answered that inthe negative.Schwartz asked how many people had been present and was toldbetween 25 and 30. Schwartz then inquired why certain employees had been invitedand others were not.Brown answered that was because they had invited their"friends and associates" and then, in his turn, asked if Barras and Wright had toldSchwartz about the party. Schwartz did not answer his inquiry but did ask whyBrown mentioned Barras and Wright. Brown replied that he had seen them parkedacross the street when he went outside the house.After Schwartz had once moreinquired if Brown were sure that there had not been a union meeting that night whichBrown again denied, Schwartz ordered Brown back to work?Sometime that afternoon between 1 and 4 p.m. on February 27 Respondent notifiedemployees Shirley Glenn, Eugene Doss, Mary E. Samuel, Annie Jean George, FrancesMae Atkins, Maymie Jones, Mary Jo Brown, Theresa Guidry, Gladys B. Caudle,Ruby Bogany, and Earl Brown,6 all of whom had been present at the meeting theevening before, that they were being temporarily laid off for "lack of work and lackof orders."On February 28 the Union notified Respondent by letter personally delivered byWells that it represented a majority of the Respondent's employees and requestedrecognition.Wells offered Respondent 73 executed authorization cards as proofthereof but Respondent refused to inspect them.On March 4 the Union sent another such letter to Respondent with an attachmentgiving the names and addresses of 93 of Respondent's employees who had signed suchauthorization cards.Subsequently the Union was certified as the bargaining representative of the produc-tion and maintenance employees of Respondent as a result of a Board-conductedelection.On March 17 Mary Samuel, Frances Atkins, and Ruby Bogany were recalled towork to replace three employees who went on temporary leaves of absence for onereason or another at that time. Subsequently all 11 of the laid-off employees wererecalled to work except Earl Brown who could not be located.George Brown became the union shop steward and a member of its negotiatingcommittee.5 The abovefindings arebased upon the testimony of George Brown whoimpressedme as an intelligent(as hehad impressed Schwartz) honest witness (about which Re-spondent'sbrief is indisagreement accusing Brown of having "the propensity and eventhe desire to lie . . ." becauseadmittedly he did not tell Schwartz the truth during thisunlawful and coercive interrogation).Schwartz' original denial of this conversation with Brown consisted of a denial thathe had"ever" talked with Brown about the Union. Oncross-examination Schwartzcould not recall having had a conversation with Brown on February 27 and thereafterdenied otheraspects of the conversation as testified to by BrownSchwartzalso deniedthat he had any information that Respondent's employees wereorganizingprior to February 28 when Organizer Wells made his written and oral requestfor recognition.But Schwartz did recall that the owner of a business across the streetfrom Respondent's plant had informed Respondent that his place of business was beingorganizedby a union and that he thought that the Union was also attempting to organizeRespondent's employees.Schwartz also recalled that "instructions [had been] given bytop managementback in early February" that no supervisor was to talk to the employeesabout a unionThese two events would seem to indicate that Respondent was at leastsuspiciousthat organizing was going on among its employees by early February, whichis contrary to the import of all of the testimony of Schwartz.O Earl Brown was not included in the complaint herein as a discriminatee because soonafter February 27 he left the city of Houston and has not returned PERL PILLOW CO.337On or about April 9, after consulting with the Union, Respondent temporarilylaid off some more employees in the outdoor pad section of the plant. This layoffwas not alleged to have been discriminatory.On April 9 Respondent had another layoff in the vinyl sewing department and onApril 16 the department was reduced to two sewers. It is admitted that these twolayoffs were economically required.On July 8 George Brown was called by Supervisor Marquis to his office where hefound Arthur Schwartz sitting. Schwartz asked Brown if he was doing as much workas he had been doing in the past. Brown said he was. Then Schwartz told Brownthat he had been informed of a meeting the Union had had on July 6 when, accordingto Schwartz, the employees had been told to slow down.After Brown denied anysuch instructions from the Union, Schwartz said he was fed up with union peoplenot doing their work and he was going to start firing and he was going to start withBrown and make him an example. After Brown had explained that he was givingSchwartz an honest day's work and, if he were slower than usual, it was due to thefact that he now had to get and sort his own materials.After this explanationSchwartz said that if Brown were doing a full day's work, he could return to work.?B. ConclusionsRespondent here has introduced a sort of dual-pronged defense to the complaint.Itmaintains that: (1) It had no knowledge of any union activity among its employeesuntil Organizer Wells made his demand for recognition on February 28, the day afterthe layoffs in question here; and (2) the layoffs of February 27 were exclusivelymotivated by economic conditions caused by a dearth of orders for vinyl outdoorpads and by a critical shortage of warehouse space created by storage of raw materialsfor the outdoor pads and an excessive inventory of completed pads. Either of thesedefenses, if true, would, of course, exculpate Respondent from the allegations of thecomplaint.It is true that both of Respondent's witnesses, Schwartz and Respondent TreasurerDubinski, denied having any knowledge of union activities until Organizer Wellsdemanded recognition about noon on February 28.On the other hand employeeGeorge Brown testified to a conversation he had had with Schwartz on the morningof February 27, prior to the layoffs, in which according to the testimony of Brown,Schwartz inquired of him if there had not been a union meeting in Pleasantville witha white organizer [Lynn Wells] present. If Brown's testimony is true, then it followsthat, contrary to the testimony of Schwartz who at first rested his denial of this con-versation on never having asked any employee about the Union but who ultimatelydenied having had any such conversation with Brown, Respondent did in fact know ofthe union activities prior to the layoffs.Hence, contrary to the contention of Respond-ent's counsel, I am facedin liminewith a problem of credibility.As indicated,supra,I have resolved this problem in favor of the testimony ofBrown and against Schwartz.George Brown, as a witness, gave every indication ofa person telling the truth.Brown was a most impressive witness, testifying carefully,in detail, and honestly.His testimony was unshaken on cross-examination. In partitwas corroborated.In his brief Respondent argued that "Brown's testimony is very suspect because heopenly admitted at the trial that he allegedly had lied several times to Arthur Schwartzin the alleged conversation with Arthur Schwartz on February 27 . . . . If GeorgeBrown found it so easy to admittedly lied to Arthur Schwartz on that alleged occa-sion, it would appear that he would have the propensity and even the desire to lieabout the very existence of that entire alleged conversation."In this connection it is interesting to note that about 17 pages thereafter in its briefRespondent argued that this conversation of February 27 did not violate Section8(a)(1) of the Act on the ground, among others, "there is no evidence that thealleged conversation actually inspired fear in George Brown ...." 8 In this connec-tion Respondent's brief cites the case ofBonnie Bourne, an individual d/bla BourneCo. v. N.L.R.B.,332 F. 2d 47 (C.A. 2), a case which in impertinent part states:'Schwartz' testimony regarding this conversation was much the same as that ofBrown except that Schwartz denied that there had been any mention of the Union or itsJuly 6 meeting8Actually theabove is anincorrect statement of the law because it has long beenrecognized that Section 8(a) (1) of the Act is violated by a statement which Respondentintends to have the effect of intimidating its employees regardless of the actual successof the attempt. In other words the statement need not be successful in intimidatingthe employeesso long asthe purpose and intent of this statement was to coerce.7 8 9- 7 30-6 6-v o f 15 2-2 3 338DECISIONS OF NATIONAL LABOR RELATIONS BOARD".(5) in general, the replies [of the employees] were truthful i.e., there is no evi-dence that the interrogation [of the employees] actually inspired fear [in theemployees]."Thus Respondent here attempts to maintain on the one hand that Brown cannotbe believed because he "admittedly lied" in response to the interrogation by Schwartzwhile, on the other hand, it contends that the interrogation inspired no fear in Browndespite the fact that he admittedly lied in responding to the Schwartz' interrogation.The court in theBournecase obviously considered the truthfulness of the employees'replies to the interrogation to be of considerable importance in determining the coer-cive effect of the interrogation. So do I.Respondent's inconsistency is too apparentfor furthercomment.In fact Brown's truthfulness as a witness in acknowledging that, as an employee, helied in responding to the interrogation by Schwartz, an unpleasant admission foranyone to have to make, is one indication of the truthfulness of his testimony.Theuntruthfulness of his responses to Schwartz can be excused because of the illegality ofthe interrogation.Furthermore Mary Jo Brown, who admitted that she was fearful of being dis-charged because of having been observed as a participant in the union meeting onFebruary 26, corroborated George Brown in part in having seen-but not heard-theoriginal conversation between Schwartz and Brown at Brown's work place andshortly thereafter in seeing George Brown go into the warehouse where the final inter-rogation occurred.On the other hand Schwartz denied that he "knew" of any union activity amongRespondent's employees until after the layoff even though he subsequently admittedthat within the first 10 days of February Respondent had been informed by themanagement of a plant across the street that Respondent's employees were being con-tacted by a union.Thus the Schwartz and Dubinski denial of any knowledge canbe deemed truthful only if one adopts the most restrictive interpretation of the word"know."At the very least Schwartz and Respondent had good cause to believe bythe early days of February that the Union was engaged in an organizing attemptamong its employees.Originally Schwartz denied the February 27 conversation with Brown solely on thebasis that he "never" talked to any employee about the Union.Later, on cross-examination, this denial was expanded to "I do not recall talking to Brown on thatparticular day [February 27], but I might have at any point in the plant .... I did nothave a specific conversation with George Brown that I can say that I spoke to him onthat day." Immediately thereafter Schwartz returned to the original basis for hisdenial, to wit, that "early in February," a time slip Schwartz promptly tried to coverup, he had been instructed not to talk to employees about the Union. This denialby Schwartz was not convincing either in the demeanor or the phraseology of thewitness.Consequently I am convinced that the conversation of February 27 occurred astestified to by George Brown and as found above. That being so, there is and can beno question but that Schwartz early in the morning of February 27 knew of the unionmeeting attended by a white union representative in Pleasantville the previous evening.I so find.Respondent argued in his brief that"for some strange and unexplainable reason"General Counsel did not call either Ruby Barras or Marie Wright as witnesses andhence there was no proof that either one of them had been acting as an agent ofRespondent in keeping the union meeting under observation.No such finding is heremade.No such finding is necessary as the Schwartz conversation with Brown in itselfproved the knowledge of the February 26 union meeting by Schwartz, a fact which asa witness he had denied.As General Counsel had proved that Schwartz had knowl-edge of the February 26 meeting through his own interrogation of George Brown,the means by which Schwartz acquired that information became immaterial.A denialby Barras and Wright that either of them had conveyed such information to Schwartzmight well have constituted partial corroboration of the denial by Schwartz of theBrown conversation, the burden of going forward having by that time shifted fromthe General Counsel to Respondent.Neither testified.Respondent also argued that Barras and Wright had to drive pass Guidry's home,at which theunion meetingwas held, in order to reach their own homes. This is true.But that does not account for the fact that Barras and Wright parked across the streetfrom the Guidry home during the meeting.In addition to finding that Schwartz interrogated George Brown on February 27about the union meeting with a white organizer present in Pleasantville the previousevening together with an attempt to learn the identity of the employees present, Imust also find that this interrogation of Brown by Schwartz was intended to interfere PERL PILLOW CO.339with, restrain, and coerce employee George Brown and the other employees anddid, in fact, so interfere with, restrain, and coerce said employees in their rightsguaranteed in Section 7 of the Act in violation of Section 8(a) (1) of the Act byputting Brown and the other employees in fear of losing their employment withRespondent.As noted in theBournecase cited above, the untruthfulness of GeorgeBrown's answers to the interrogation of Schwartz is cogent evidence of the successof Schwartz' attempt to coerce.The complaint also alleged as a violation of Section 8(a)(1) that Schwartz removedunion literature left by the Union on the automobiles of the employees parked inRespondent's parking lot.This was based upon the testimony of Mary Samuel thaton the afternoon of January 28 she saw Schwartz removing something from someautomobiles parked in the parking lot after Wells and other union organizers hadplaced such literature in and on the parked automobiles. Schwartz denied any suchactivity.In view of Samuel's honest testimony that she could not testify as to whatSchwartz removed from the automobiles nor identify the ownership of those automo-biles as those of employees, I will dismiss this allegation of the complaint for thereason that, unless Respondent removed union literature from employees' cars, therewould be no violation of Section 8(a) (1) of the Act. Thus there is here a failure ofproof.There remains one other element of interference, restraint, and coercion whichalso involves a credibility problem to be resolved.That is, of course, the July 8conversation between Schwartz and George Brown in which, according to Brown,Schwartz, after referring to a supposed union order for a slowdown at a union meet-ing held 2 days before on July 6, threatened to discharge any employees who wereslowing down in accordance with that order and with George Brown himself beingthe first to be discharged.Regarding this conversation, the testimony of Schwartzis almost identical with that of Brown with the significant omission of any reference tothe July 6 union meeting and the threat to discharge.Again Schwartz' basis for hisdenial was the "strict" instructions not to discuss the Union, referred to above.How-ever, this time even the Schwartz testimony clearly implied a threat of discharge toBrown based upon the contention that Brown was engaging in a slowdown. But onthis occasion Foreman Larry Marquis had been present at or throughout the conver-sation and was available to refute Brown's testimony, if inaccurate.Respondentfailed to call Marquis as a witness, apparently preferring to leave the conflict a strictconflict between Schwartz and Brown.With Marquis, a supervisor, thus available tocorroborate Schwartz, it is a fair assumption from Respondent's failure to callMarquis as a witness that his testimony would not have assisted Respondent.Forthis reason, in addition to those noted heretofore, I credit the testimony of GeorgeBrown.In addition the facts as found of this conversation between Schwartz and Brownshows that Schwartz was intentionally and patently threatening union employees withdischarge,albeiton an unfounded contention that the Union was advocating a slow-down, with the necessary intent to discourage union membership and activities, a vio-lation of Section 8(a) (1) of the Act. I so find.The facts here, (1) the February 26 union meeting at the Guidry home, (2) theinterrogation of George Brown by Schwartz regarding that union meeting and thosein attendance on the morning of February 27, and (3) the sudden layoff on theafternoon of February 27 of 11 employees, all of whom had been in attendance atthe February 26 meeting in which Schwartz had been so interested, constitute atleasta prima faciecase that the layoffs of February 27 were motivated by the intenton the part of Respondent to discourage union membership and activities among itsemployees.Respondent countered thisprima faciecase with the contention that the layoffs ofFebruary 27 were caused exclusively by economic conditions surrounding the vinyloutdoor pad section of the plant, to wit, (1) the critical shortage of space in the ware-house caused by the shortage of raw materials for the outdoor pad section plus theexcessive inventories of finished goods in that section, and (2) the lack of orders forsuch outdoor pads.This contention, if true, would rebut General Counsel'sprimafaciecase.The testimony adduced byRespondentshowed thatannually the Respondent'spillow business slumped right after the Christmas white sales and was slow for thefirst 6months of the year necessitating layoffs.Respondent, therefore, decided togo into the vinyl outdoor pad business in 1963 in an effort to maintain steady pro-duction in the plant.Respondent understood that sales in outdoor pads were bestduring the first 6 months of the year. By September 1963, Respondent had hireda national sales representative and has begun training operators and producing out-doorpads duringOctober 1963. 340DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent displayed its line of outdoor pads at the Housewares Show in Chi-cago beginning January 13, 1964According to Dubinski, the confirmed sales ordersfrom that show proved disappointing, especially as Respondent had already made aprojection of $500,000 worth of pad business for the 1964 season.Despite this disappointing development, in the latter part of January and the earlypart of February Respondent transferred a number of its employees from workingon pillows to sewing vinyl on the grounds that pillows were slow and vinyl was busy.In addition between February 11 and 14, Respondent hired three new employees assewers of vinyl: Christine Barnes, Aljuritta Keyles, and Betty Gordon.All through January and February 1964, Schwartz contended that his warehous-ing problems of taking care of the raw materials for the outdoor pads plus theexcessive inventories of finished pads from that part of the plant had become soacute that, in the words of Respondent's brief, "the layoff became imperative " So,according to this evidence, because of the lack of orders and the warehouse crisis,on February 19, just 5 days after the three new employees had been hired in out-door pads, Respondent's management gave Schwartz orders to lay off employees.According to Schwartz, by February 21, he had prepared his list of employees to belaid off only to be told at that time not to make the actual layoff because Respond-ent's sales representative was still hopeful of selling a large order to a firm on theWest Coast.Things continued this way from day to day until about noon on Feb-ruary 27, when this sales representative telephoned in the bad news that the WestCoast firm had hired a new buyer so that the purchase of the outdoor pads wouldhave to be indefinitely postponed until he could get in touch with the new buyer.When that information was received, according to Respondent's witnesses, it wasdecided to go ahead with the contemplated layoff that day and so between 2 and 4 p.m.Schwartz notified the supervisors in the departments affected who in turn notifiedthe employees involved that they were being temporarily laid off because of lack ofworkRespondent produced no evidence from any source in corroboration of this tes-timony given by Schwartz and Dubinski.On the other hand, when the charges in the instant matter were filed, Dubinski,at the instance of Respondent's attorney, took some pictures in the warehouse inorder to corroborate the claimed January-February crisis in the warehouse.Although these pictures only purport to show the conditions existing in some 8,000out of the 20,000 feet of warehouse space, it can be assumed that Dubinski selectedthose sections of the warehouse best calculated to support Respondent's contention.The pictures do not corroborate the testimony. In fact the pictures indicate ashameful failure to utilize good warehouse space.Under the circumstances theso-called economic factor of lack of warehouse space just did not exist.Respondent's other contention was that the layoff of February 27 became "imper-ative" through the lack of orders for pads. In its efforts to prove this contentionRespondent showed that on February 19 it had orders outstanding for $36,000worth of outdoor pads, an increase of $3,000 over the orders outstanding on Feb-ruary 7, and that at the dates of the subsequent layoffs of April 9 and 16, it had$24,000 worth of such orders, a decrease of $3,000 from the orders outstanding onApril 1. It is noteworthy that Respondent offered no testimony as to the amount ofsuch orders on February 27, nor for the whole period of the month of March. Theimplication from this omission in Respondent's proof that such evidence would notassist its claim is both fair and unmistakeable. In fact, the implication mentionediscorroborated by Respondent's record of monthly shipments of orders whichshowed $12,000 were shipped in January (beginning on January 25), $43,000 inFebruary, $55,000 in March, and $50,000 in April. Thus, shipments as of February27 were increasing nicely.The testimony in regard to its sales which Respondentproduced certainly fails to prove any necessity for Respondent's sudden layoff ofFebruary 27.This is further borne out by the fact that Respondent was still trans-ferring old employees and hiring new ones for the outdoor pad work up to andincluding February 14, 1964, only 5 days prior to the time Respondent here claimsthat it suddenly decided that a layoff was imperative, even though more goods wereshipped during the month of March than at any prior time during the program. Infact,Respondent's shipments of goods was at the time of the layoff decidedly favor-able for continued operations.Respondent made quite a point of the fact that, while it had projected the out-door pad business as a $500,000-6-month operation, it had only done approxi-mately 10 percent of that projection by the end of February.Actually this amountedto approximately 10 percent in 1 month because Respondent's first shipment ofgoods was not made until January 25. By the end of the third month of operations(April), Respondent had shipped 31 percent which actually was not bad consider- PERL PILLOW CO.341ing the fact that Respondent's anticipated big orders from the West Coast were notactually confirmed until the end of April at which time Respondent recalled all ofthe laid-off employees who had not previously been recalled.Neither the sales nor the warehouse situation were situations which suddenlyconfronted Respondent and required the precipitous action which Respondent tookon February 27.As already indicated, the warehouse situation was easily solvedand at the time of the layoffs the sales situation was in fact improving,albeitnot asrapidly as Respondent had hoped.Thus Respondent's action of February 27 doesnot seem to have been triggered by either of these matters.Corroboration of thisis to be found from the list of those employees laid off.According to Respondent's testimony, the motivation for the layoffs arose from theproblems caused by the outdoor pads. Thus it would be expected that those personsengaged in outdoor pad work would be the only ones laid off. The facts, however,show that at least two of those laid off were engaged in work other than that of theoutdoor pads: Frances Adkins in pillows and Earl Brown in the warehouse. Thiswould indicate that there was some reason for their layoffs other than the allegedvinyl problems. If the warehouse problem was supposed to be part of the layoff,it appears rather incredible that a warehouseman would be selected for layoff.Thatbrings us right back to the union meeting at the Guidry home on February 26 as themotivating influence because both Atkins and Paul Brown attended that meeting.In its brief Respondent also argues that, as it retained some few of the most activeunion employees at the time of the February 27 layoff, this disproves Respondent'sdiscriminatorymotivation.The courts have looked askance at this argument inmany cases. I agree with these courts, especially as the fact that Respondent laidoff employees other than those in vinyl indicates that Respondent wanted its employ-ees in other departments to recognize the dangers inherent in union organization.Accordingly I am convinced, and therefore find, that Respondent laid off theemployees named below on February 27, 1964, because each of them had attendeda union meeting the evening before and in order to discourage union membershipand activities among its employees in violation of Section 8(a)(3) of the ActShirley GlennAnnie Jean GeorgeTheresa GuidryEugene DossFrances Mae AtkinsGladys B. CaudleMary E. SamuelMaymie JonesRuby Bogany 9Mary Jo BrownIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYIt having been found that Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.Ithaving been found that Respondent discriminated in regard to the hire andtenure of employment of 10 employees named above by laying each of them off onFebruary 27, 1964, and then not recalling them to work for varying lengths of timethereafter, I will recommend that Respondent make each of them whole for any lossof pay he may have suffered by reason of said discrimination against him by pay-ment to him of a sum of money equal to that which he would have earned as wagesfrom the date of the discrimination against him to the date of his reinstatement lesshis net earnings during such period in accordance with the formula set forth inF.W. Woolworth Company,90 NLRB 289, with interest thereon at the rate of6 percent per annum.Because of the variety of the unfair labor practices engaged in by Respondent,I sense an attitude of opposition to the purposes of the Act in general, and hence Ideem it necessary to order that the Respondent cease and desist from in any mannerinfringing upon the rights guaranteed in Section 7 of the Act.6 Earl Brown was also laid off at this time but is not included herein because he wasnot named in the complaint. 342DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1. International Union of United Brewery, Flour, Cereal, Soft Drink & DistilleryWorkers of America, AFL-CIO, is a labor organization within the meaning of Sec-tion 2(5) of the Act.2.By laying off the aforenamed 10 employees on February 27, 1964, and refusingto reinstate said employees until varying dates thereafter, thereby discriminating inregard to their hire and tenure of employment, and discouraging union membershipand activities among its employees, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(3) and (1) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise oftheir rights guaranteed to them in Section 7 of the Act, Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a)( I) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]T. L. Lay Packing CompanyandUnited Packinghouse,Food andAllied Workers,AFL-CIO.Case No. 10-CA-5758.May 3,1965DECISION AND ORDEROn February 15,1965, Trial Examiner Owsley Vose issued his Deci-sion in the above-entitled proceeding, finding that Respondent had notengaged in unfair labor practices as alleged in the complaint, and rec-ommending that the complaint be dismissed in its entirety, as set forthin the attached Trial Examiner's Decision.Thereafter, the GeneralCounsel filed exceptions, the Respondent filed cross-exceptions to theTrial Examiner's Decision, and both parties filed supporting briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Order recommended by the Trial Examiner, and orders thatthe complaint herein be, and it hereby is, dismissed.MEMBER BROWNtook no part in the consideration of the above Decision and Order.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed by the Charging Party on June 15, 1964, the General Counselof the National Labor Relations Board,by the Regional Director for Region 10,152 NLRB No. 30.